Title: From Benjamin Franklin to William Strahan, 27 July 1756
From: Franklin, Benjamin
To: Strahan, William


Dear Sir,
New York July 27. 1756
The above is a Copy of my last. Since which I have received from Philadelphia one of our Newspapers printed on the new Letter you sent us, and find that it is not a Brevier Body, but larger, and is really and truly no other than the Burgeois, No.1. of Caslon’s Specimen now lying before me, which Burgeois is mark’d by a Pen with his own Hand, Price 2s. So that the Charging it as Brevier at 2s. 6d. is an Imposition of 25 per Cent. which is too much to bear, and therefore I do insist on his doing me Justice, and refunding the additional Sixpences; or he will forfeit the Character he always bore with me, that of an honest Man. I inclose you a Piece of the Newspaper for your Satisfaction. Compare it with his Specimen, and you will find what I say precisely true. The Sum to be return’d is £11 15s. 6d. for which when receiv’d please to give my Account Credit.

Lord Loudon arriv’d here last Week. I have had the Honour of several Conferences with him on our American Affairs, and am extreamly pleas’d with him. I think there cannot be a fitter Person for the Service he is engag’d in.
I purpose to return tomorrow to Philadelphia, where I hope things will soon be on a better Footing, as we expect a new Governor of whom we hear a good Character.
My best Compliments to Mrs. Strahan and your Children; I am, Dear Friend, Yours affectionately
B Franklin
P.S. Since my last, I have a Letter from B. Mecom, who writes that he has sent you a £60 Bill. I send a whole Newspaper instead of the Piece, mentioned above as there is some News in it.
